Citation Nr: 1042982	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
temporomandibular joint (TMJ) disorder with headaches and ear 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to October 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for TMJ disorder with 
headaches and ear pain, and provided a noncompensable (0 percent) 
rating effective June 2, 2006 (the date of the claim).

In a December 2006 rating decision, the RO provided a 20 percent 
rating for TMJ disorder with headaches and ear pain, effective 
June 2, 2006 (the date of the claims).  However, this increased 
rating is not a full grant of the benefit sought on appeal, and 
therefore the claim remains before the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (the Veteran is presumed to seek the 
maximum available benefit).

The  issue of service connection for headaches and ear 
pain, to include as secondary to TMJ disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  TMJ disorder is manifested by inter-incisal range of motion 
to 24 mm., right lateral excursion to 8 mm., and left lateral 
excursion to 3 mm.  The Veteran additionally had severe spasms of 
the bilateral temporal masseter and buccinators muscles upon 
palpation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
TMJ disorder with headaches and ear pain, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.114, 4.150, Diagnostic 
Codes 7200, 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed her service connection claim in June 
2006.  Thereafter, she was notified of the provisions of the VCAA 
by the RO in correspondence dated in June 2006 and July 2006.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate her claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in December 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided the 
June 2006 letter.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  The Veteran's service 
treatment records were obtained and associated with her claims 
file.  She was also afforded VA medical examinations in May 2006 
and June 2006 to assess the current nature of her claimed 
disability.

Furthermore, she has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.
38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 (2010).

Factual Background and Analysis

The Veteran was diagnosed with TMJ disorder in service in June 
2000.  At that time, the maximum opening of her jaw was 42 mm, 
with minimal discomfort.  She was noted to specifically have 
right TMJ, and she was given a soft splint to wear at night or 
while playing sports.

In May 2006, the Veteran was afforded a VA dental and oral 
examination.  She reported developing TMJ on her right side in 
1999, with symptoms of severe pain and popping along with 
subluxation into an open position.  At the time of the 
examination she had symptoms of pain in her bilateral TMJs.  
There were severe spasms upon palpation of the bilateral temporal 
masseter and buccinators muscles at insertion origins.  There was 
a full range of motion upon opening without deviation, which the 
examiner noted ruled out discal problems bilaterally.  He noted 
that the muscle spasms indicated a bruxing condition.  He opined 
that her temporal headaches were of a reasonable severity and 
suggested she see a neurologist to rule out migraines; although 
he believed they could be related to her TMJ.  She was diagnosed 
with bruxism, with moderate TMJ.

The Veteran provided a statement in support of her claim in June 
2006, where she described being provided an acrylic splint in 
service to treat her TMJ disorder.  She stated that since that 
time she suffered from headaches and ear pain, and was prescribed 
pain medication due to the severity of the pain.  In December 
2006, she described continuous pain in her ears, temples and 
neck.

Also in December 2006, the Veteran's private dentist (P.B.D., 
DMD) provided a written statement regarding her symptoms of TMJ.  
Examination showed that the bilateral joints had a late click, 
the bilateral temporalis and masseter muscles were tender to 
palpation, and tender bilateral digastrics were noted.  There 
were subjective complaints of headaches in the temporalis muscle 
region, which occurred seven days a week.  Her maximum occlusal 
opening was 24 mm, her right lateral excursion was 8 mm, and her 
left lateral excursion was 3 mm.  She described clenching and 
grinding her teeth day and night, and the dentist noted classic 
signs of myofacial pain dysfunction syndrome secondary to 
bruxism.  She had "premature contact on the left first molar, 
with a 1-2 mm Ant-Pos slide," and adequate guidance with a non-
working contact exhibited on the left side.  She had four teeth 
sensitive to percussion, but no immobile teeth.

Collectively, the evidence in the claims file does not 
demonstrate that a rating in excess of 20 percent for TMJ 
disorder is warranted.

During the May 2006 dental examination the Veteran was noted to 
have a full range of motion upon opening without deviation, 
although she did present with severe muscle spasms of the 
bilateral temporal masseter and buccinators muscles.  The only 
evidence which provides inter-incisal movement measurements was 
provided by P.B.D. in December 2006.  Her inter-incisal movement 
was between 21 and 30 mm (24 mm), which under DC 9905 warrants a 
20 percent rating.  The next highest rating of 30 percent is not 
warranted unless inter-incisal movement is between 11 and 20 mm.  

While the Veteran's left lateral excursion was between zero and 4 
mm, the Note for DC 9905 specifically states that ratings for 
limited inter-incisal movement may not be combined with a rating 
for limited lateral excursion.  As such, at no time during the 
appeal period, is a rating in excess of 20 percent warranted 
pursuant to Diagnostic Code 9905.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what she experiences; for example, she is competent to report 
that she experiences certain symptoms, such as headaches, ear 
pain, and neck pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in her 
reports of the symptoms she experiences.  However, the Board 
notes that the medical evidence of record demonstrates that her 
TMJ disorder more nearly approximates the 20 percent rating she 
is assigned.

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Although the Veteran's symptoms appear to have 
increased between May 2006 when she had full range of motion when 
opening, and December 2006 when inter-incisal movement was 
measured, the Board is providing a 20 percent rating based on 
that measured limited movement for the entire claims period.  
Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected TMJ 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
her disability levels and symptomatologies and provides for more 
severe symptoms than shown by the evidence during the period in 
question; thus, her disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  There is no evidence of frequent hospitalizations or 
interference with employment.  Her symptoms are not unusual, are 
contemplated by the rating criteria, and are still within the 
limits of the schedular criteria.  Referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for TMJ 
disorder with headaches and ear pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


